Citation Nr: 1032684	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-47 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 
1983.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
that denied the benefits sought on appeal.  Pursuant to the 
Veteran's request, a Travel Board hearing before a Veterans Law 
Judge was scheduled for September 2007.  However, he failed to 
appear for the hearing and provided no explanation for his 
absence.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. §§ 20.702(d); 20.704(d) (2009).  In August 2008 and 
July 2009, this matter was remanded by the Board for further 
development.


FINDING OF FACT

The medical evidence does not support a current diagnosis of PTSD 
which comports with the diagnostic criteria of DSM- IV, or show 
that any acquired psychiatric disorder was incurred in or 
aggravated by the Veteran's active service or that any psychosis 
manifested to a compensable degree within one year following his 
separation from service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In June 2004, prior to the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of any person, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006, July 2009, and June 2010 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  Pursuant 
to the Board's August 2008 and July 2009 remands, the Veteran was 
afforded a VA examination in December 2008 and addendum opinions 
were obtained in August 2009 and September 2009.  A review of the 
report of examination and addendum opinions reveals that all 
subjective and objective findings necessary for evaluation of the 
Veteran's claim were observed and recorded.  Thus, the 
examination and opinions appear complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board finds that VA 
substantially complied with the Board's remand directives in 
further developing the Veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for a psychosis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2009); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  A mere transient flare-up during service of a 
preexisting disorder does not, in the absence of evidence of a 
worsening of the underlying condition, constitute aggravation of 
the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2009).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 
38 C.F.R. § 4.125 (2009).  The DSM-IV criteria for a diagnosis of 
PTSD include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness is indicated by at least three 
of seven symptoms; D) persistent symptoms of increased arousal 
are reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2009); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(197); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  Specifically, the rule amends 
38 C.F.R. § 3.304(f)(3) which now provides that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

The Board finds that the new criteria are inapplicable to the 
Veteran's claim because he does not claim stressors related to 
any fear of hostile military or terrorist activity.  The Veteran 
contends that he had PTSD as a result of several physical 
altercations and assaults during his service.

Because the Veteran is alleging physical abuse, the special 
provisions set forth under the VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  38 C.F.R. § 3.304(f)(3) (2009); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD personal 
assault cases).  The Manual identifies alternative sources for 
developing evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants such 
as family members, roommates, fellow service members, or clergy, 
and personal diaries or journals. M21-1, Part III, 5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as behavior 
changes that occurred at the time of the incident, might still 
establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment; sudden requests that a military occupational 
series or duty assignment be changed without other justification; 
lay statements indicating increased use or abuse of leave without 
apparent reason; changes in performance or performance 
evaluations; lay statements describing episodes of depression, 
panic attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or under-eating; pregnancy tests around the time of 
the incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship. M21-1, Part III, 5.14c(7) (a)-
(o).  Subparagraph (9) provides that "[r]ating boards may rely 
on the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary evidence.  
In personal assault claims, secondary evidence which documents 
such behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
This approach has been codified at 38 C.F.R. § 3.304(f)(4) 
(2009); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 
Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  In this case, the RO provided the Veteran with 
a January 2004 notice letter that advised him of the provisions 
of 38 C.F.R. § 3.304(f)(4), pertaining to PTSD claims based on 
personal assault.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
including PTSD.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of any psychiatric disorder.  
The service personnel records show that the Veteran received 
Article 15 punishment for failing to report to his appointed 
place of duty in September 1982.  However, those records contain 
no mention of any of the physical assaults or altercations that 
the Veteran contends occurred during his service.

The Veteran underwent a private mental health evaluation in 
December 2002 which found diagnoses of generalized social 
problems, major depression, and alcohol and cannabis dependence 
in early full remission.  The record also indicates that the 
Veteran had not had any prior mental health treatment.

VA medical records include an initial psychiatric assessment 
dated in March 2004 that found a history of domestic problems.  
At that time, the Veteran reported a history of physical 
altercations during service and was diagnosed with childhood PTSD 
and major depression.  He was also diagnosed with alcohol, 
amphetamine, and marijuana dependence.  In August 2004, the 
Veteran was diagnosed with non-combat related PTSD.  In January 
2005 and February 2005, he was diagnosed with depression, 
anxiety, and childhood-related PTSD.  In March 2005, the Veteran 
was diagnosed with marijuana dependence and alcoholism.

In August 2008, the Board remanded the Veteran's claim for an 
opinion as to whether a DSM-IV diagnosis of PTSD was met and 
whether the Veteran's PTSD pre-existed and was aggravated by his 
service.  Pursuant to the Board's remand, the Veteran underwent a 
VA PTSD examination in December 2008, at which time he described 
a history of childhood abuse.  During service, he contends that 
he was threatened by a drill sergeant and was beaten by soldiers 
in the barracks.  While the Veteran alleged that he was beaten so 
severely that he was unable to attend formation the following 
morning, he did not file a report as he feared further abuse.  He 
indicated that he was assaulted a second time at Fort Sill in 
1982 when he was beaten by his roommate.  The third assault 
occurred in Germany when another soldier hit him in the mouth and 
broke his glass which cut his left forearm and chipped his tooth.  
Another stressor was learning that his girlfriend was pregnant 
and wanted to abort the baby during his service.  The Veteran 
indicated that he was involved in several fights, consumed cases 
of beer, and used drugs during service.  Upon examination, the 
Veteran was diagnosed with social phobia and major depressive 
disorder.  The examiner opined that the Veteran did not satisfy 
the criteria for a diagnosis of PTSD.  Although the Veteran 
claimed that he was beaten during service, he did not have enough 
symptoms to support a full diagnosis of PTSD.  The examiner 
further opined that it is more likely than not that the majority 
of the Veteran's problems are directly related to his alcohol 
dependent behaviors and the childhood abuse that he experienced 
growing up.

In June 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's social phobia and major 
depressive disorder were incurred in or aggravated by his 
service.  Pursuant to the Board's remand, in an addendum to the 
December 2008 VA examination, in August 2009, the December 2008 
VA examiner opined that there was clear and unmistakable evidence 
that the Veteran had a mental disorder that pre-existed his 
service and was due to pre-service trauma.  The examiner further 
opined that it is at least as likely as not that the Veteran's 
major depressive disorder and social phobia were related to his 
service.  The rationale provided was that it was more likely than 
not that a majority of the Veteran's problems were directly 
related to his alcohol dependence behaviors and the childhood 
abuse that he experienced growing up.  In a September 2009 
addendum to the August 2009 opinion, the examiner opined that the 
social phobia and major depressive disorder that pre-existed the 
Veteran's service did not undergo a permanent increase in 
severity beyond the normal progression of the disease process 
during service.  The examiner further opined that it is less 
likely than not that there was a permanent increase in the 
severity of the social phobia or major depressive disorder as a 
result of the Veteran's service.

The Board finds that clear and convincing evidence rebuts the 
presumption of soundness on the Veteran's entry to service 
because the medical opinion found that his social phobia and 
major depressive disorder pre-existed his service.  38 C.F.R. 
§ 3.304 (2009).  However, the Board also finds that the social 
phobia and major depressive disorder that clearly and 
unmistakably pre-existed the Veteran's entrance into service were 
not aggravated by his service.

With regard to whether the Veteran is entitled to service 
connection for PTSD, the Board finds that he is not.  VA medical 
records show diagnoses of childhood-related PTSD and non-combat 
PTSD.  On December 2008 VA examination, the examiner opined that 
the Veteran's symptoms did not satisfy a full diagnosis of PTSD.  
The Board finds that the weight of evidence demonstrates that the 
Veteran does not currently suffer from a mental disorder that 
meets the requirements of 38 C.F.R. § 4.125 and DSM-IV for a 
diagnosis of PTSD.  The Board finds that the December 2008 VA 
examination was thorough and addressed the specific requirements 
for a diagnosis of PTSD.  Therefore, that examination is the most 
persuasive evidence on the issue of whether or not a diagnosis of 
PTSD is appropriate.  Accordingly, the Board finds that service 
connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric 
disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board recognizes that, in addition to PTSD, the Veteran has 
current diagnoses of social phobia and major depressive disorder.  
However, the post-service medical records are negative for any 
evidence of a psychiatric disorder or psychosis within one year 
of separation from active duty.  In fact, the post-service 
medical records are negative for an acquired psychiatric disorder 
until many years after separation.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
medical evidence shows that the Veteran now suffers from social 
phobia and major depressive disorder, the preponderance of the 
evidence does not show that the current psychiatric disorders 
were incurred in or aggravated during service, or that any 
psychosis manifested within one year of separation from active 
duty.  Furthermore, the record includes a competent VA opinion 
that the Veteran's social phobia and major depressive disorder 
pre-existed his service and were not aggravated by his service.  
In addition, the evidence does not support a finding that the 
Veteran' pre-existing social phobia and major depressive disorder 
increased during his service.  The Board finds that the evidence 
of record weighs against such a finding.  In the absence of 
medical evidence linking any current acquired psychiatric 
disorder, including social phobia and major depressive disorder, 
to service, the Board finds that service connection must be 
denied.

The Veteran has attributed his mental disorder to his service.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App.  492 (1992) (layperson is generally not capable of opining 
on matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994) . 
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, psychiatric disorders are not subject to lay 
diagnoses.  The Veteran can report that he is sad or depressed.  
However, those are subjective symptoms and not readily 
identifiable or apparent as clinical disorders in the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Veteran does not have the medical 
expertise to discern the nature of any current acquired 
psychiatric disorder, including PTSD, nor does he have the 
medical expertise to provide an opinion regarding the etiology.  
In sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed with 
PTSD, but, he is not competent to provide a medical opinion 
regarding the etiology.  While the Veteran purports that his 
symptoms support a diagnosis of PTSD, his statements alone are 
not competent to provide the medical nexus.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board ultimately 
finds the medical evidence to be more persuasive than the 
Veteran's lay contentions as to the etiology of his PTSD.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Clear and unmistakable 
evidence demonstrates that the Veteran's social phobia and major 
depressive disorder pre-existed active service, but did not 
increase in severity during that service.  In addition, the 
evidence does not show that any acquired psychiatric disorder was 
incurred in or aggravated by service, or that any psychosis 
manifested to a compensable degree within one year following the 
Veteran's separation from active service.  Furthermore, the 
weight of the evidence shows that a diagnosis of PTSD is not 
appropriate.  As the preponderance of the evidence is against the 
Veteran's claim, service connection for an acquired psychiatric 
disorder, including PTSD, is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


